DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed May 2, 2022 in response to the Office Action of February 2, 2022, is acknowledged and has been entered. Claims 1, 6-9, 16, 19-21, 34-36 are pending. Claim 1 is amended. Claim 7 remains withdrawn. Claims 1, 6, 8, 9, 16, 19-21, 34-36 are being examined.

Maintained Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 6, 8, 9, 16, 19-21, 34, and 35 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0134174, Jones et al, claiming priority to June 3, 2016; in view of Chawla et al (JAMA Oncology, 2015, 1:1272-1280); Eilber et al (Journal of Clinical Oncology, May, 30, 2017, 35, no. 15_suppl,abstract 11051); and Mita et al (Invest New Drugs, 2015, 33:341-348).
Jones et al teach a method for treating cancer in a subject, the method comprising administering to the subject combination therapy comprising:
(a) adenoviral vectors encoding MUC1, CEA and brachyruy;
(b) haNK cells;
(c) ALT-803 (IL-15 superagonist);
(d) doxorubicin;
(e) cetuximab;
(e) proteins or antibodies that down-regulate immune checkpoint inhibitors including antibodies to PD-1, PD-L1, or CTLA-4 ([12-16]; [35]; [37]; [90]; [93-180]; [225-226]; [232-238];  [239-249]; [254-255];  [260-261]; [272-275]; [279-280]; [284-285]; [287-295]; [300-320]; [372]; Table 3);
wherein the cancer is squamous cell carcinoma ([377]), wherein the cancer was determined to express HER2 or K-ras mutation ([328]; [321]; [375]); wherein the subject was previously treated for cancer ([32]; [247]). Jones et al teach frequency of administration of therapeutic compositions disclosed can vary from individual to individual and disease to disease, and is readily established using standard techniques. Jones et al suggest an appropriate dosage and treatment regimen provides the adenovirus vectors in an amount sufficient to provide prophylactic benefit. Protective immune responses may generally be evaluated using standard proliferation, cytotoxicity or cytokine assays, which may be performed using samples obtained from a patient before and after immunization (vaccination). Jones et al suggest between 1 to 3 doses of the vaccine may be administered over a 6 week period and further booster vaccinations may be given periodically thereafter ([215-220]). Jones et al teach many cancer patients have severely weakened immune systems due to chemotherapy, the disease itself or other factors. haNK cells are NK cells modified to express high-affinity CD16 and can potentiate the therapeutic efficacy of a broad spectrum of antibodies directed against cancer cells ([247-248]). 
Jones et al do not teach:
the doxorubicin is in prodrug form aldoxorubicin;
the previously treated patients were treated with anti-PD-1/PD-L1 therapy and platinum-based therapy; or
the vaccine and haNK cells are separately administered by at least one day.

Aldoxorubicin:
Chawla et al teach aldoxorubicin is a prodrug of doxorubicin. Aldoxorubicin is derivatized at its C-13 keto-position with a thiol-binding, pH-sensitive linker (6-maleimidocaproic acid hydrazide). On bloodstream entry, the linker rapidly and covalently binds primarily to the thiol group of cysteine-34 of endogenous albumin. The albumin-drug conjugate preferentially localizes to the tumor, and in the acidic tumor environment, the doxorubicin is released via cleavage of the acid-labile hydrazine bond between drug and carrier. This approach to drug delivery exploits the leaky vasculature and defective lymphatic drainage (enhanced permeability and retention) characteristics of tumor tissues that promote entrapment of macromolecules within tumors, thereby increasing drug uptake and retention (p. 1273, col. 1). Chawla et al teach and demonstrate single-agent aldoxorubicin therapy showed superior efficacy over doxorubicin by prolonging progression-free survival and improving rates of 6-month progression-free survival and tumor response in cancer patients (abstract; Figure 2).
Eilber et al teach aldoxorubicin has demonstrated superior anti-tumor efficacy and lack of cumulative cardiac toxicity in multiple studies (p. 2, at top).
Mita et al teach aldoxorubicin can be administered at doses several-fold higher than doxorubicin can, without associated acute cardiotoxicity (abstract). The benefits of doxorubicin-based regimens are diminished by dose-dependent, drug-related toxicities, particularly cardiotoxicity (p. 341, col. 2). Mita et al teach clinical treatment of several solid tumor types with aldoxorubicin including lung cancer, sarcoma, and glioblastoma (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the prodrug of doxorubicin, aldoxorubicin, for doxorubicin, in the method of Jones et al. One would have been motivated to in order to gain the advantages of aldoxorubicin such as gaining superior efficacy over doxorubicin by prolonging progression-free survival and improving rates of 6-month progression-free survival and tumor response and reducing cumulative cardiac toxicity, as taught by Chawla et al, Eilber et al and Mita et al. One of ordinary skill in the art would have a reasonable expectation of success given aldoxorubicin has demonstrated successful treatment of cancer and superior treatment results over doxorubicin, as taught by Chawla et al, Eilber et al and Mita et al.
Subjects previously treated with anti-PD-1/PD-L1 therapy and platinum-based therapy:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include patients in the method of treating cancer taught by Jones et al that were previously treated with cancer therapies including anti-PD-1/PD-L1 therapy and platinum-based therapy. One would have been motivated to because Jones et al explicitly identify and suggest treating previously treated cancer patients, including those having immune systems weakened from prior chemotherapy, as needing treatment with their method. One of ordinary skill in the art would have a reasonable expectation of success treating cancer patients with the method of Jones et al, including patients who previously received cancer treatment including anti-PD-1/PD-L1 therapy and platinum-based therapy because Jones et al teach the mechanisms of each of the therapeutic combination components in the treatment of cancer, and the combination therapy is reasonably expected to perform the same cancer-treating function in cancer patients regardless of previous treatments.
Vaccine and haNK cells are separately administered by at least one day:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the vaccine and haNK cells separately by at least one day in the method of Jones et al. One would have been motivated to and have a reasonable expectation of success to given Jones et al suggest their disclosed therapies can be administered in various regimens, wherein the vaccine is administered repeatedly over weeks, in order to provide prophylactic benefit and boost immune response to the cancer. Jones et al recognize the need in the art to treat cancer with their combined therapeutics and to provide a prophylactic benefit and boost immune response to the cancer, teach the known function of the vaccine and haNK cells in cancer therapeutics, and teach the administration regimen can be readily established using standard techniques, thus, one of skill in the art could have pursued administration of the vaccine and haNK cells separately by at least one day with a reasonable expectation of success.



3.	Claim 36 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0134174, Jones et al, claiming priority to June 3, 2016; Chawla et al (JAMA Oncology, 2015, 1:1272-1280); Eilber et al (Journal of Clinical Oncology, May, 30, 2017, 35, no. 15_suppl,abstract 11051); and Mita et al (Invest New Drugs, 2015, 33:341-348); as applied to claims 1, 6, 8, 9, 16, 19-21, 34, and 35 above, and further in view of US Patent 9,623,097, Palena et al, claiming priority to March 2011.
	Jones et al, Eilber et al, Mita et al, Chawla et al (the combined references) teach a method of treating a patient having a tumor, comprising administering to the patient a combination of adenoviral vector vaccine encoding brachyury, CEA, and MUC1 antigens, haNK cells, ALT-803, cetuximab, and aldoxorubicin, as set forth above. Jones et al further teach the therapeutic method can be combined with additional vaccines ([249]), and suggest vaccines can be encoded by yeast vectors ([202]), and encode CEA, brachyury, and Ras tumor antigens ([90-180]).
The combined references do not teach the method further comprising administering yeast vectors encoding brachyury, CEA, and Ras antigens.
Palena et al teach a method for treating cancer in a patient, the method comprising administering to the patient yeast vector vaccines encoding one or more of brachyury, CEA, Ras and MUC1 tumor antigens (col. 2, lines 53-67; col. 3, lines 47 to col. 4, line 67; col. 35, lines 6-65; col. 37, line 65 to col. 39, line 7; claims 1-20). Palena et al suggest co-administering immunostimulatory or immunotherapeutic compositions including cytokines, immune checkpoint inhibitors such as anti-CTLA-4, anti-PD-1, or anti-PD-L1 antibodies, chemotherapeutics, and recombinant virus-based immunotherapy (col. 29, line 14 to col. 31, line 7; col. 34, line 51 to col. 35, line 6; col. 37, lines 25-65; col. 38, lines 36-39). Palena et al demonstrate yeast vector vaccines encoding brachyury successfully treated cancer in vivo and teach administering the vaccine clinically (Examples 8, 11, and 12).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to further administer yeast vectors encoding brachyury, CEA, and Ras antigens in the method of the combined references to treat cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) Jones et al suggest the vaccine vector can be yeast-based and suggest administering additional vaccine compositions to treat cancer; (2) Jones et al suggest Ras can be an antigen targeted in the vaccine; (3) Palena et al teach and suggest administering the yeast vector vaccines encoding the tumor antigens in combination with other immunomodulatory therapies and recombinant virus-based immunotherapy for the same function to treat cancer; and (4) Palena et al demonstrate yeast vector vaccines encoding brachyury successfully treated cancer in vivo. 

Response to Arguments
4.	Applicants argue that the combined agents produce an unexpected and surprising result because aldoxorubicin is a precursor of doxorubicin, and doxorubicin is known to be an immune suppressant. Applicants point to an article in 2012 Ann Plast Surg (does not appear a copy is provided) to argue this article teaches doxorubicin was used to achieve a novel method of immunosuppression in a rat model. Applicants argue that based on this, one of ordinary skill in the art would not combine aldoxorubicin or doxorubicin (which are immune suppressants) with immune therapeutic compositions. 
	Applicants argue that the particularly claimed combiant5ion are associated with an improved median overall survival of cancer patients treated. Applicants point to the Reddy declaration to argue the results of the QUILT 3.090 clinical trial (NCT03387111) demonstrate unexpectedly superior benefits over what is already known in the art. Applicants argue that SCC patients treated with the claimed immunotherapeutic and chemotherapeutic compositions achieved a median survival of 15.1 months, whereas current literature states that the median overall survival in metastatic oropharyngeal SCC is 7.4 months, which is increased to 10.1 months with platinum-based therapy. Applicants argue that QUILT 3.090 trial provides unexpected results over what is taught by the cited prior art.

5.	The arguments have been considered but are not persuasive. The motivation provided by the cited prior art for adding doxorubicin or aldoxorubicin to the combined therapy to treat cancer does not need to be the same as Applicant’s motivation to arrive at, and render the claimed invention obvious. MPEP 2144 states: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon,, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).	
	In the instant case, the cited combined references Jones, Chawla, Eilber, and Mita all teach administering doxorubicin or aldoxorubicin for the same purpose to treat cancer because doxorubicin and aldoxorubicin are established successful chemotherapeutics. Each of the references teach or demonstrate the known benefits and anti-tumor efficacy of the drugs, providing motivation and reasonable expectation of success to administer them in methods of treating cancer. None of the cited references teach away from administering doxorubicin and aldoxorubicin for cancer treatment or away from combination with immunotherapeutic drugs. A search for the 2012 Annals of Plastic Surgery article Applicants argued reveals Hui-Chuou et al (2102, Annals of Plastic Surgery, 68:215-221) discloses the use of doxorubicin as an immunosuppressant in the reconstruction with composite tissue allograft (CTA) for the replacement of tissues. Examiner provided a copy of the 2012 article with this office action. Hui-Chuou et al administered doxorubicin in a rat model undergoing CTA to create an immunological environment for allograft survival. Hui-Chuou et al discloses that doxorubicin has a known immunosuppressive effect but also teaches “doxorubicin functions as an effective chemotherapy agent by intercalating with DNA and disrupting DNA-dependent RNA synthesis.” Nowhere does Hui-Chuou et al teach away from the use of doxorubicin for the treatment of cancer or that it cannot be combined with the known and established therapeutics taught by Jones to treat cancer. As stated in the rejection of record, Jones already recognizes that many cancer patients have severely weakened immune systems due to chemotherapy, the disease itself or other factors, and teach administering immunotherapeutic agents, such as haNK cells (NK cells modified to express high-affinity CD16) can potentiate therapeutic efficacy. The cited combined references provide both motivation and reasonable expectation of success to combine a known successful chemotherapeutic, doxorubicin or aldoxorubicin, with other known successful cancer-treating agents including immunotherapeutics to treat cancer for the reasons of record.
	Arguments regarding the Reddy declaration are not persuasive because the declaration provides results for a treatment regimen that is not commensurate in scope with what is claimed. The NCT03387111 QUILT 3.090 clinical trial treating SCC patients required the administration of the combination of (see NCT03387111 QUILT 3.090 clinical trial copy provided with this office action):
Drug: Aldoxorubicin HCl
Biological: ETBX-011 (Ad5 E1-, E2b-]-CEA)
Biological: ETBX-021 (Ad5 E1-, E2b-]-HER2)
Biological: ETBX-051 (Ad5 E1-, E2b-]-Brachyury)
Biological: ETBX-061 (Ad5 E1-, E2b-]-MUC1)
Biological: GI-4000 (Vaccine derived from recombinant Saccharomyces cerevisiae yeast expressing mutant Ras proteins)
Biological: GI-6207 (Vaccine derived from recombinant Saccharomyces cerevisiae yeast expressing mutant CEA proteins)
Biological: GI-6301 (Vaccine derived from recombinant Saccharomyces cerevisiae yeast expressing mutant Brachyury yeast proteins)
Biological: haNK for infusion ( [CD16.158V, ER IL-2])
Drug: Avelumab (Recombinant human anti-PD-L1 IgG1 monoclonal antibody)
Drug: bevacizumab (Recombinant human anti-VEGF IgG1 monoclonal)
Drug: Capecitabine
Drug: Cetuximab (epidermal growth factor receptor (EGFR) antagonist)
Drug: Cisplatin
Drug: Cyclophosphamide
Drug: Fluorouracil
Drug: Leucovorin
Drug: nab-Paclitaxel
Drug: Necitumumab (recombinant human lgG1 monoclonal antibody)
Procedure: SBRT (Stereotactic Body Radiation Therapy) and
Biological: N-803 (Recombinant human superagonist interleukin-15 (IL-15) complex [also known as IL-15N72D:IL-15RuSu/IgGI Fe complex1; formerly known as ALT-803)
	The instant claims recite administering to patients having any tumor:
adenoviral vectors encoding brachyury;
adenoviral vectors encoding MUC1;
adenoviral vectors encoding CEA;
cetuximab;
NK92 cells genetically modified to express a high affinity CD16 variant;
ALT-803; and
Aldoxorubicin.
	Applicants are arguing unexpected results or benefits for the QUILT 3.090 method of treatment that comprises administering significantly more therapeutics and therapeutics having additional, different functions than what is currently instantly claimed. MPEP 716.02(d) states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” In the instant case, Applicants have not demonstrated that the extended median survival for the QUILT 3.090 clinical trial administering 21 different therapeutics to SCC patients is reasonably extrapolated to, and expected for, a method comprising administering 7 core therapeutic agents to patients having any tumor, with or without the various additional therapeutic agents in the dependent claims. Therefore, Applicant’s arguments that the particular combination of features is associated with a further improved median overall survival of treated cancer patients is not persuasive because the results argued by Applicants are not results from a method of the particular combination of features.
	The cited combined references provide a reasonable expectation of success for the treatment of cancer by combining the known and established chemotherapeutics and immunotherapeutics in the treatment of cancer, for the reasons of record.

6.	Conclusion: No claim is allowed.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642